The appellant was convicted in a county court of a felony on an indictment that had been transferred to it by the circuit court. Section 704, Code of 1930, grants appeals from judgments of a county court only to the *Page 751 
circuit court but it was amended by Chapter 256, Laws of 1932, by providing: "that when appeals are taken in felony cases which have been transferred from circuit court to the county court for trial, and have been there tried, such appeals from the judgment of the county court shall be taken direct to the Supreme Court of the State of Mississippi." Pursuant to this amendment, the appellant appealed from his judgment of conviction direct to this court. He now says that this amendment to Section 704 of the Code of 1930 is void under Section 172 of the Constitution and by motion requests us to transfer the case to the circuit court of the county in which the case was tried. In order to comply with this request, it will be necessary for us to hold this amendment to Section 704 to be void. Should we so hold, this court will be without jurisdiction of the appeal and it would be necessary for us then to determine whether we have the power to and should transfer the case to the circuit court.
An appeal from one court to another is not a matter of right under our Constitution, but may be granted by the legislature. If the Constitution requires an appeal when granted to be to a particular court, this requirement must be obeyed by the legislature. The appellant's contention is that Section 172 of the Constitution requires appeals from this legislative county court, when granted, to be to the circuit court; for the reason that the county court is inferior to the circuit court, should therefore be under its supervision and control, and that an appeal is one of the means by which a court exercises supervision and control over another court.
Section 172 of the Constitution provides that: "The legislature shall, from time to time, establish such other inferior courts as may be necessary, and abolish the same whenever deemed expedient."
The statute, now Chapter 17, Code of 1930, creating county courts was held valid under that section in State ex rel. Knox v. Speakes, 144 Miss. 125, 109 So. 129, but *Page 752 
as all appeals then lay from these courts to the circuit court, the question here presented was not there involved.
In interpreting Section 172 of the Constitution two questions arise, (1) To what court created by the Constitution must the legislative court be inferior, and (2) What is the test by which to determine whether a legislative court is an inferior court? The first of these questions was decided in Houston v. Royston, 1 Smedes  M. 238, wherein the court held that the legislative court must be inferior to the constitutional court, a part of the jurisdiction of which it exercises. So that we come at once to the second. There are three universally recognized tests for determining whether a court is an inferior court: (1) if its jurisdiction is special and limited and its judgments are valid only when its jurisdiction to render them appears therefrom, (2) if its jurisdiction is less extensive than that of another court over the same general subject matter, and (3) if its proceedings are subject to the supervision and control of another court.
When State ex rel. Knox v. Speakes, supra, was decided county courts were by the statute creating them completely under the supervision and control of the circuit court and therefore were inferior courts within the third of these tests. Consequently the court was not called on to apply either of the other two tests therefor. Under Sections 156 and 172 of the Constitution, the legislature may, but is not required to, place the courts created by it under the supervision and control of the circuit court unless Section 172 by implication does so require. This implication is said, in substance, to arise for the reason that under the English judicial system from which ours comes, all inferior courts were, under the common law, as it existed when our governments were formed, subject to the supervision and control of the court of the King's Bench, the jurisdiction of which our Constitution confers on the circuit court, from which it necessarily follows they should have supervision and *Page 753 
control over all inferior courts. As the common law is in force with us insofar as it is applicable to our habits and conditions, I freely admit that under the common law circuit courts have supervisory power over inferior courts, but the common law is not sacrosanct, either in its substantive or procedural aspects, but may be abrogated or modified at the pleasure of the legislature provided the Constitution is not violated by so doing. This is evidenced by most of the sections of the Code of 1930 and practically all of the circuit court's procedure, including its writ of certiorari, depends on or is regulated by sections appearing in that code. There is nothing in Section 172 which requires the legislature to give circuit courts supervisory power over inferior courts and Section 156 seems to proceed on the theory that it can exercise no such power by means of any appellate procedure unless authorized by law so to do, for it expressly provides that it shall have "such appellate jurisdiction as shall be prescribed by law." Appellate jurisdiction may be exercised in three ways: (1) By writ of certiorari, (2) by writ of error, (3) by an appeal. Should the legislature fail to provide, or should abolish, any of these methods for the exercise by the circuit court of appellate jurisdiction, then no such jurisdiction can be exercised by it. From this it follows that inferiority of the legislative court to the circuit court may be determined by any one of the three tests hereinbefore set forth.
If it be said that if this appeal will lie, then the legislature may grant appeals direct to this court from the judgments of all inferior courts including courts of Justices of the Peace, and that the makers of the Constitution could not have so intended. The reply thereto is that no such result would here follow. Appeals to this court must be (1) from courts which exercise judicial and not merely quasi-judicial power, Illinois Cent. Railroad Company v. Dodd, 105 Miss. 23, 61 So. 743, 49 L.R.A. (N.S.), 565, and (2) whose procedure is such as *Page 754 
to permit this court to review and determine the correctness of its judgments without exercising original jurisdiction, i.e., trying the case on its merits on evidence heard by it. The procedure in courts of Justices of the Peace is such that an appeal from their judgments can only be made effective by a trial de novo in the appellate court, and this court has neither the power nor equipment therefor.
The narrow question here presented which is whether the legislature may constitutionally grant an appeal from a court created by it direct to the Supreme Court was answered in the affirmative ninety-eight years ago in Thomas v. State, 5 How. 20, and that case is controlling here unless it has been overruled expressly or by implication by a later case. Houston v. Royston, supra, and Ex Parte Tucker, 164 Miss. 20, 143 So. 700, only are necessary to be considered in determining whether this has been done.
The Constitution of 1832 contains a section which appears in our present Constitution as Section 172. In 1836 the legislature created a criminal court and gave to it criminal, but not civil, jurisdiction, conferred by the Constitution on the circuit court. Laws of 1836, page 25. No appeal or writ of error was allowed from the criminal court to the circuit court, but a writ of error was allowed the High Court of Errors and Appeals. Section 21 of the Statute provided: "That whenever it shall be made to appear to the satisfaction of the circuit court of any one of the counties embraced within the provisions of this act, that for any cause, injustice is likely to be done in any case depending in the court created by this act, in such county, the said circuit court shall award a certiorari to said criminal court, commanding such cause to be certified and sent into said circuit court, where it shall be proceeded on according to law."
Thomas, in Thomas v. State, supra, was convicted in the criminal court, and sued out a writ of error to the High Court of Errors and Appeals. One of his assignments *Page 755 
of error was, in substance, that the criminal court was without jurisdiction to try him, for the reason that it was not such an inferior court as the Constitution contemplated. One of the points made by his counsel in support of this assignment of error was that the criminal court must be inferior to the circuit court; consequently, an appeal or writ of error from its judgments must be to the circuit court. In counsel's language, "The mere fact of its being limited in jurisdiction to a certain portion of the matters confided by the constitution to the circuit courts, does not per se render it inferior. If an appeal lay from the criminal court to the circuit court, then it is admitted that the former would be inferior to the latter, the power of revisal and correction being the true and just test of superiority. But such is not the case." In responding to this argument the court said: "It [the statute creating the criminal court] makes it an inferior to the circuit court by conferring upon the latter the authority to bring the record of any prosecution pending in the former, before them by a writ of certiorari whenever it is made to appear that injustice is likely to be done in the criminal court, and the circuit court upon the removal of the record into it, is vested with full power to hear and determine the cause. The circuit courts are thus invested with full supervisory and controlling power over this court, and is thus superior to it, according to the rule insisted on by the counsel for the prisoners. But the criminal court is inferior in point of jurisdiction in another sense, and in the sense of the constitution, as we think. It is a tribunal of limited jurisdiction, its powers being confined exclusively to criminal proceedings. It has no civil jurisdiction, and is therefore inferior to the circuit courts." This could have meant, in the light of counsel's argument, only that the criminal court was inferior to the circuit court, although no appeal would lie from its judgment to the circuit court but only to the High Court of Errors and Appeals, thereby holding, by necessary implication, that an appeal from *Page 756 
a court inferior to the circuit court could lie direct to the High Court of Errors and Appeals.
The criminal court was obviously not an inferior court within the first of the tests hereinbefore set forth, consequently it was unnecessary for the High Court of Errors and Appeals to there discuss it. It is true that the court there further said: "It is not essential in order to sustain the authority of the legislature to create this court, to consider it inferior in relation to the circuit courts, or to any other court created by the constitution save that of the court of errors and appeals," but this in no way modified the holding that the criminal court was inferior to the circuit court in the constitutional sense.
The Constitution of 1832 created a Superior Court of Chancery with full jurisdiction of all matters of equity. In 1836 the legislature created a chancery court and conferred upon it equity jurisdiction, and appeals from its decrees were permitted to the Superior Court of Chancery and to the High Court of Errors and Appeals. A case decided by it was appealed to the High Court of Errors and Appeals, in Houston v. Royston, supra, and a motion was there made to strike it from the docket, for the reason that the court from which the appeal came was not such a court as the Constitution permitted the legislature to create, in that it was not inferior, in the constitutional sense, to the Superior Court of Chancery. In overruling this motion, the court receded from the holding, in Thomas v. State, supra, that the legislative court need only be inferior to the High Court of Errors and Appeals, and said it must be inferior to the court a part of the jurisdiction of which it exercises. In the course of its opinion, however, it said that the criminal court considered in Thomas v. State, supra, from which no appeal would lie to the circuit court, was inferior to the circuit court and, therefore, constitutionally valid. All that was there said about the necessity of the constitutional court having power to supervise the proceedings *Page 757 
in a legislative court exercising a part of its jurisdiction was in connection with the particular chancery court there under consideration. The necessity for the constitutional Superior Court of Chancery to have such supervision, it said, resulted from the fact that it was designated in the Constitution as "The Superior Court of Chancery," from which it followed that such supervision was necessary. The validity of the statute creating the court, however, was upheld, although appeals from its decrees direct to the High Court of Errors and Appeals were permitted. This decision not only approved the holding in Thomas v. State that the criminal court there under consideration was inferior to the circuit court, although no appeal would lie therefrom to the circuit court but to the High Court of Errors and Appeals, but further upheld the validity of the statute creating the chancery court, an appeal from which would lie direct, as here, to the Supreme Court.
If some supervisory power in the circuit court over the proceedings of the county court here under consideration is necessary under the two cases I have been discussing, such power appears in the statute creating it to the same extent that the court said in Thomas v. State, supra, appeared in the statute creating the court it there had under consideration. This court, however, has never, since those two cases were decided, held a statute creating a court invalid, because the court, a part of the jurisdiction of which it exercises, was without supervisory power over it. On the contrary, it has upheld the validity of several statutes creating courts to which were given jurisdiction conferred on another court by the Constitution without giving the constitutional court any supervision over them. In Bell v. McKinney, 63 Miss. 187; Hughes v. State, 79 Miss. 77, 29 So. 786; Gober v. Phillips, 151 Miss. 255, 117 So. 600, statutes creating inferior courts and giving them jurisdiction, conferred by the constitution on the court of a justice of the peace, were approved, although no supervisory power over *Page 758 
them was conferred on the justice of the peace courts. The statute creating the present county courts held valid in State ex rel. Knox v. Speakes, supra, not only confers on them jurisdiction given by the Constitution to justices of the peace without giving those courts supervision over them, but also gives the county courts supervision over the justice of the peace courts by means of an appeal. Moreover, the county courts are given a part of the constitutional jurisdiction of the chancery court without any power in that court to supervise its proceedings.
This brings me to Ex Parte Tucker, 164 Miss. 20, 143 So. 700. The court there had under consideration the provision of Section 694, Code of 1930, which authorizes the transfer of felony cases from the circuit court to the county court. In the course of its opinion the Court said: "It is settled that as respects its constitutional validity all that is required of a court created by legislative act under the quoted constitutional section is that when a new court is created which shall exercise a part of the jurisdiction vested by the Constitution in another court, the said new court must be inferior in ultimate authority to the constitutional court whose jurisdiction is of the same character as that given to the new court. See State [ex rel. Knox] v. Speakes [supra]. It is competent, therefore, to create a court which may be permitted to exercise in full measure the same jurisdiction as the circuit court, so long as the circuit court shall be superior thereto and this attribute of superiority is accomplished by giving the circuit court the controlling authority of reversal, revisal, correction, and direction over the new court, as by certiorari, appeal, etc." This correctly sets forth one of the tests hereinbefore referred to by which to determine whether a court is an inferior court, i.e., whether its proceedings are subject to the supervision and control of another court. This test the county court met; consequently, it was unnecessary to resort to any other. That the court did not there mean to hold that supervision by means of an *Page 759 
appeal was necessary, was made clear when in concluding its opinion it said, "Finally it is contended that there is no appeal to the circuit court from a conviction in the county court under a transferred indictment, and that for this reason the court should hold the provisions in respect to the transfer of indictments to be invalid. There is more than one answer to this contention, but it is sufficient to say that these transferred cases are appealable to the circuit court exactly as are other cases adjudged in the county court." Whether an appeal could lie from the county court to the Supreme Court was not there involved.
I concur in overruling the motion.